Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 1 of 9 Page ID #:1423




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00089-DOC-(JDEx)                                    Date: July 27, 2021

  Title: LITTLE ORBIT LLC V. DESCENDENT STUDIOS INC. AND ERIC
         PETERSON


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                   Not Present
               Courtroom Clerk                                Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


         PROCEEDINGS (IN CHAMBERS): ORDER DENYING PLAINTIFF’S
                                    MOTION TO SET ASIDE THE
                                    BINDING SETTLEMENT TERMS
                                    [88] AND GRANTING
                                    DEFENDANTS’ SECOND MOTION
                                    TO ENFORCE THE BINDING
                                    SETTLEMENT TERMS [96]

          Before the Court is Plaintiff Little Orbit LLC’s (“Plaintiff”) Motion to Set Aside
  the Binding Settlement Terms Sheet (“Motion to Set Aside”) (Dkt. 88) and Defendants
  Descendant Studios and Eric Peterson’s (collectively, “Defendants”) Second Motion to
  Enforce the Binding Settlement Terms Sheet (“Motion to Enforce”) (Dkt. 96). The Court
  finds this matter appropriate for resolution without oral argument. Fed. R. Civ. P. 78;
  C.D. Cal. R. 7-15. The Court hereby DENIES the Plaintiff’s Motion to Set Aside and
  GRANTS the Defendants’ Motion to Enforce.
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 2 of 9 Page ID #:1424
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                       Date: July 27, 2021

                                                                                        Page 2

   II.      Background

         A. Facts

         In 1995, major video game developer and publisher Interplay Productions Corp.
  (“Interplay”) released Descent, a first-person shooter (“FPS”) game. Mot. to Set Aside at
  6. Descent was a commercial success: together with its sequel, Descent II, it sold over 1.1
  million units as of 1998. Id. at 7.

         In or around November 1994, several former game developers, including
  Defendant Eric Peterson (“Peterson”), announced that they were forming Defendant
  Descendent Studios (“Descendent”) to work on a game (“Game”) similar to Descent in
  play style. Id. Peterson is and was the CEO of Descendant. Id.

         Through a Kickstarter campaign, Descendent raised over $600,000 for the
  development of this new game. Id. Descendent also entered into a license agreement with
  Interplay to use the “Descent” name for the Game. Id.

         Plaintiff is a worldwide video game developer and publisher. Id. at 6. When
  Descendent ran out of funds by August 2017, it reached out to Plaintiff for financial
  support to complete the development of the game in return for which Plaintiff would
  publish the video game. Id. at 7. The parties entered into a “Development Agreement”
  effective September 1, 2017. Id.

         Plaintiff contends that Descendent “failed to meet any of the delivery dates”
  required by the Development Agreement. Id. As a result, the parties entered into a
  “Terms Sheet” addendum to “salvage the project and allow Descendent more time to
  complete” the Game. Id. Plaintiff asserts that Descendent “still continued to fail to meet
  the deliverable requirements and specifications[,] thereby breaching the Terms Sheet.” Id.
  Because of the resulting delays, Descendent “ultimately failed to timely deliver the
  completed Game required under the specifications of the Agreement or otherwise comply
  with the Terms Sheet,” and Interplay has correspondingly cancelled the license
  agreement. Id. at 8.

        Plaintiff alleges that it made several payments under the Terms Sheet addendum.
  Id. However, on January 30, 2019, Plaintiff sent half of the payroll amount, because
  Descendent had missed two deadlines in a row. Id. On February 1, Descendent sent a
  “Notice of Breach” for non-payment. Id. Plaintiff cured the alleged breach by paying the
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 3 of 9 Page ID #:1425
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                           Page 3

  remaining half on February 4, and then filed its own “Notice of Breach” for Descendent’s
  failure to meet its delivery requirements. Id. Descendent, however, failed to cure the
  alleged breach. Id. Plaintiff contends that this failure to cure relieves it of any obligation
  to make any further payments to Descendent, and subsequently filed this lawsuit. Id.

          With the help of Magistrate John D. Early, the parties ultimately reached a
  settlement agreement (“Settlement Terms Sheet”). Id. at 5. Under this agreement,
  Plaintiff was to take over and complete the development of the Game under a license
  from Descendent covering “all Game IP,” and would make certain payments in that
  regard. Id. Plaintiff argues, however, that Defendants have “admitted” that all Game IP,
  except for a snapshot version of the game code as it existed as of some unknown time, no
  longer exists. Id. The original artwork and the project history, among other assets, are
  missing. Id. Thus, Plaintiff filed this Motion to Set Aside to be relieved from any
  obligation to make payments under the Settlement Terms Sheet due to Defendants’
  failure to deliver to Plaintiff “all Game IP” as provided in the Settlement Terms Sheet. Id.

     B. Procedural History

          Plaintiff filed its complaint with this Court on January 16, 2020. Complaint. (Dkt.
  1). Plaintiff filed a Motion to Set Aside the Binding Settlement Terms Sheet on June 24,
  2021 (“Motion to Set Aside”) (Dkt. 88). Defendants opposed the Motion to Set Aside on
  July 2, 2021 (“Opposition”) (Dkt. 91). On July 13, 2021, Plaintiff replied (“Reply”) (Dkt.
  94). Defendant filed a Motion to Enforce the Binding Settlement Terms Sheet on July 21,
  2021 (“Motion to Enforce”) (Dkt. 96).

   III.   Legal Standard

         Federal Rule of Civil Procedure 60(b) provides that the Court may relieve a party
  from a final judgment or order. Pursuant to Rule 60(b), a court may set aside a final
  judgment only under specific conditions, including a showing of “(1) mistake,
  inadvertence, surprise, or excusable neglect . . . (3) fraud, misrepresentation, or
  misconduct by an opposing party; . . . [and] (6) any other reason that justifies relief.” Fed.
  R. Civ. P. 60(b)(1), (3), (6).

          Rule 60(b)(6) “has been used sparingly as an equitable remedy to prevent manifest
  injustice.” U.S. v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).
  Deferring to the Supreme Court’s admonitions, the Ninth Circuit has held that Rule
  60(b)(6) relief “may be had ‘to accomplish justice,’ but only under ‘extraordinary
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 4 of 9 Page ID #:1426
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                           Date: July 27, 2021

                                                                                            Page 4

  circumstances.’” Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847,
  864 (1988)).

   IV.    Discussion

         A. Alleged Failure of Consideration and Fraud by Defendants

         Plaintiff contends that Defendants’ inability to deliver the Game IP assets
  constitutes a failure of consideration on their part. Mot. to Set Aside at 9. Plaintiff asserts
  that under the Settlement Terms Sheet, Defendants were to deliver all the Game IP assets,
  including all original artwork and project history, to Plaintiff. Id. However, on June 15,
  2021, Defendants produced only a snapshot copy of the game code as it existed on some
  unknown date. Id. Peterson allegedly “advised that the ‘project history no longer exists’
  and that all Plaintiff needs is the code (even claiming there was no obligation to deliver
  anything to Plaintiff).” Id. (quoting Declaration of Matthew Scott, Ex. D.). As such,
  because of Defendants’ failure of consideration in not delivering all Game IP assets,
  Plaintiff argues that it has the right to rescind the contract. Id. at 10.

          Moreover, Plaintiff contends that Defendants’ failure to deliver the full source
  code and the entire project history constitutes fraud. Plaintiff also claims that during the
  parties’ settlement negotiations, Defendants “purposefully concealed the fact that the
  game assets had not been preserved as required by the Development Agreement.” Mot. to
  Set Aside at 14. According to the Plaintiff, this “material omission” not only reflects
  Defendants’ bad faith, but also constitutes fraud, because Defendants promised to deliver
  assets it knew it could not deliver. Id. Therefore, Plaintiff argues that the Court should set
  aside the Settlement Terms Sheet due to Defendants’ fraudulent settlement. Id. at 11, 14.

         Defendants assert that under the Settlement Terms Sheet, they were not obligated
  to provide “game software, revised game software, complete functional copies of each
  prior version of the game software, or separate files for the artwork.” Opp’n. at 3. The
  deliverables were expressly stated and limited to “pre-order data, Kickstarter data, and
  early backer data,” which have all been provided to Plaintiff. Id.; Settlement Terms Sheet
  § 10. Plaintiff “did not ask for copies of the game software during the negotiations of the
  [Settlement Terms Sheet],” and Plaintiff also neither sought nor demanded the “updated
  game code, the separate artwork, and the complete writable versions of all prior game
  code versions.” Id. Defendants further argue that Plaintiff “does not need more than the
  [snapshot of the] game code [Defendants provided] to finish the game.” Id. at 5.
  Defendants also point out that Plaintiff admitted that the “artwork already contained in
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 5 of 9 Page ID #:1427
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                        Date: July 27, 2021

                                                                                         Page 5

  the code can be used to complete the game.” Id. Regardless, after Plaintiff filed the
  Motion to Set Aside, Defendants correspondingly delivered all the Game IP to Plaintiff.
  Reply at 3. Therefore, because Defendants have recovered from a third party and
  provided Plaintiff with the original artwork source files, Defendants argue that this point
  is moot, and that they did not commit material breach. Opp’n. at 6.

          Additionally, Defendants claim that they have not committed fraud. Opp’n. at 11.
  Defendants point out that Plaintiff “admitted that it merely assumed that [the Game IP]
  assets had been stored,” and that Plaintiff could not identify any “representation by the
  Defendants that they still had or had stored the artwork source or executable copies of
  every prior version of the game software before the [Settlement Terms Sheet] was
  signed.” Id. Furthermore, “neither delivery nor the state of the reportedly missing
  historical deliverables were ever discussed during the settlement conference nor included
  in the [Settlement Terms Sheet].” Id. at 12. As such, Defendants argue that Plaintiff failed
  to demonstrate that Defendants committed fraud in not preserving and delivering the full
  source code and the entire project history.

          The Court agrees with the Defendants and finds that Plaintiff’s claims are moot. A
  case is moot when (1) “the issues presented are no longer live” or (2) the parties lack a
  “legally cognizable interest in the outcome.” United States Parole Comm’n v. Geraghty,
  445 U.S. 388, 396 (1980) (internal quotations omitted). Once a case becomes moot,
  courts are “required to dismiss it.” Dufresne v. Veneman, 114 F.3d 952, 954 (9th Cir.
  1997). Here, Plaintiff contends that Defendants’ inability to deliver all Game IP assets
  constitutes a failure of consideration. Plaintiff also argues that Defendants, in not
  delivering these assets, have committed fraud. However, these claims are moot, because
  Defendants have now delivered all the requested Game IP assets to Plaintiff, and the
  issues presented are no longer live. As such, Plaintiff’s claims regarding Defendants’
  failure to deliver Game IP assets are moot.

         B. Plaintiff’s Mistaken Definition of “Revenue”

          Plaintiff argues that the Settlement Terms Sheet should be set aside due to
  Plaintiff’s mistake in believing that the term “revenues” meant revenues after industry
  standard and customary deductions. Mot. to Set Aside at 3. Defendants, on the other
  hand, interpret “revenues” to mean that no such deductions are allowed. Id. Plaintiff
  contends that Defendants’ definition would “forc[e] Plaintiff to bear all of the expenses,
  and would kill any hope of Plaintiff ever recovering its investment into the Game.” Reply
  at 7. As a result, Plaintiff claims that it will “suffer material harm if the agreement is
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 6 of 9 Page ID #:1428
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                        Date: July 27, 2021

                                                                                         Page 6

  enforced” based on Defendants’ definition. Mot. to Set Aside at 3. Thus, Plaintiff urges
  the Court to set aside the Settlement Terms Sheet due to Plaintiff’s mistaken
  interpretation of the term “revenues.”

          Defendants argue that Plaintiff’s basis for its interpretation of “revenues” is
  erroneous. Plaintiff claims that it construed “revenues” to be the same thing as “Net
  Sales” under the Development Agreement, which Defendants contend is “untrue,
  illogical[,] and objectively baseless.” Mot. to Enforce at 6. The Development Agreement
  defines “Net Sales” to be “all monies paid to and received by [Plaintiff], including Net
  Payments, for sales and exploitation of the Game, net or less standard and customary
  deductions for returns . . ..” Declaration of Matthew Scott, Ex. A. Defendants point out
  that the Development Agreement never defined “revenue” and its definition of “Net
  Sales” also does not use the terms “revenues” or “profits.” Mot. to Enforce at 6.
  Furthermore, Defendants claim that the parties’ relationship under the Settlement Terms
  Sheet “is not based on and looks nothing like their relationship under the Development
  Agreement.” Id. at 7. In fact, Plaintiff’s alleged breach and termination of the
  Development Agreement and the subsequent terms sheet addendum caused this litigation.
  Id. at 6. As such, there is no reasonable justification for Plaintiff to have defined
  “revenues” on the basis of the term “Net Sales” in the Development Agreement.

         Additionally, Defendants assert that “it would be exceedingly inappropriate to set
  aside a settlement agreement based on a[n] unilateral mistake when the settlement was
  reached through lengthy negotiations including parties represented by counsel, with the
  assistance of the Court.” Opp’n. at 9. Defendants argue that it is not unconscionable for
  Plaintiffs to pay Defendants a percentage of revenues or gross income, because the
  Settlement Terms Sheet was “carefully negotiated by skilled counsel at arm’s length,
  Defendants own the relevant intellectual property to the [G]ame, and royalties are
  typically based on revenues and not on margins or profits, which are subjective and easy
  to manipulate.” Id. at 10. Based on the agreement between the parties, “Defendants
  would receive royalties and payments based on a percentage of revenues, meaning gross
  income from sales and licensing.” Id. at 11. Therefore, Defendants contend that there is
  no basis for setting aside the Settlement Terms Sheet based on Plaintiff’s mistake. Id. at
  10.

          The Court finds that the Settlement Terms Sheet should not be set aside based on
  Plaintiff’s mistaken definition of “revenues.” Under Rule 60(b)(1), a court has the
  discretion to set aside a final judgment if there is a showing of “mistake, inadvertence,
  surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). A court, however, can also deny
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 7 of 9 Page ID #:1429
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                           Page 7

  a Rule 60(b)(1) motion if “(1) the [plaintiff’s] culpable conduct led to the default; (2) the
  [plaintiff] has no meritorious defense; or (3) the [defendant] would be prejudiced if the
  judgment is set aside.” Price v. Seydel, 961 F.2d 1470, 1473 (9th Cir. 1992) (citing
  Meadows v. Dominican Republic, 817 F.2d 517, 521 (9th Cir. 1987)). Additionally, this
  tripartite test is “disjunctive,” so the court may deny the motion on any part. In re
  Hammer, 940 F.2d 524, 526 (9th Cir. 1991).

          Here, the Court finds that Plaintiff does not have a meritorious defense for
  mistakenly defining “revenues” as revenues after industry standard and customary
  deductions. The Plaintiff erroneously argues that its definition reasonably arises from the
  parties’ prior course of conduct, referring to the Development Agreement. California law
  permits the use of extrinsic evidence “‘to explain the meaning of a written contract . . .
  [if] the meaning urged is one to which the written contract terms are reasonable
  susceptible.’” Casa Herrera, Inc. v. Beydoun, 32 Cal.4th 336, 343 (2004) (quoting BMW
  of North America, Inc. v. New Motor Vehicle Bd., 162 Cal.App.3d 980, 990, n. 4 (1984)).
  Plaintiff, however, wrongly relied on the Development Agreement: the agreement does
  not explicitly refer to or define the term “revenues.” See Declaration of Matthew Scott,
  Ex. A. Additionally, the Development Agreement had been terminated, and the parties’
  relationship under the Settlement Terms Sheet also differs from that under the
  Development Agreement. Mot. to Enforce at 7. There was no reasonable basis for
  Plaintiff to mistakenly define “revenues,” and thus, Plaintiff does not have a meritorious
  defense. Therefore, the Court finds that Plaintiff’s mistake does not warrant setting aside
  the Settlement Terms Sheet.

         C. Due Date of First Payment and of Game Development and Release

          Finally, Plaintiff argues that the date of the first payment should not run until June
  29, 2021, when Defendants delivered the Game IP assets. Reply at 2. Plaintiff similarly
  argues that the date on which the one year starts to run for Plaintiff to complete the
  development and commercially release the Game should be June 29, 2021, or, at the very
  earliest, May 24, 2021 (the date that Judge Early determined Plaintiff’s payment
  obligation should begin). Id.

         Defendants, on the other hand, argue that Plaintiff is not entitled to any extensions
  of time, given that Plaintiff had “made virtually no effort to develop the game in the past
  eight months since the [Settlement Terms Sheet] was signed in November of 2020.” Mot.
  to Enforce at 10. It was “completely irresponsible” for Plaintiff to wait so long to “make
  any effort to develop the game.” Id. Defendants claim that they have formally demanded
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 8 of 9 Page ID #:1430
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                          Date: July 27, 2021

                                                                                           Page 8

  Plaintiff to “disclose the status of its development efforts, its financial condition, and the
  status of its fundraising efforts.” Id. at 11. Defendants point to Plaintiff’s failure to
  respond as evidence that Plaintiff has “done virtually nothing to finish the game . . . and
  lacks the funds to complete the game.” Id. Additionally, Plaintiff allegedly has not yet
  paid Descendant the money it owes, despite now having all the necessary game assets. Id.
  As such, Defendants contend that Plaintiff is not entitled to any deadline extension, and
  request the Court to order Plaintiff to pay Defendants the money it owes.

          The Court agrees with Defendants and finds that Plaintiff is not entitled to any
  deadline extension. Plaintiff argues that the deadline should run from when Defendants
  delivered the game IP assets. However, under the Settlement Terms Sheet, the
  Defendants were not required to provide the Game IP assets; the Defendants’ obligations
  were limited to licensing the Game and delivering only a few specified items of customer
  data. Id. at 10-11. After signing the Settlement Terms Sheet and receiving the game code,
  Plaintiff could have started developing the Game. However, Plaintiff waited for several
  months before demanding the Game IP assets from Defendants, reflecting Plaintiff’s own
  lack of effort and initiative in completing the Game. Therefore, the Court finds that
  Plaintiff is not entitled to any deadline extension, and orders Plaintiff to pay what it owes
  to Defendants.

          Moreover, the Court orders Plaintiff to provide Defendants with proof of funds,
  bank and financial statements, and adequate assurance of due performance. Defendants
  claim that an Experian Credit Report shows that Plaintiff has a “‘high risk’ business
  credit score,” and Defendants are accordingly concerned that Plaintiff lacks the funds to
  pay them. Id. at 1. Plaintiff has also failed to make the first two settlement payments to
  Defendants and has “plainly stated that it has no intention of making any of the agreed
  upon monetary settlement payments”. Id. Thus, given these concerning circumstances,
  the Court orders Plaintiff to provide Defendants with proof of funds, bank and financial
  statements, and adequate assurance of due performance.

  ///

  ///

  ///
Case 8:20-cv-00089-DOC-JDE Document 99 Filed 07/27/21 Page 9 of 9 Page ID #:1431
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-CV-000089-DOC-(JDEx)                                       Date: July 27, 2021

                                                                                        Page 9



  V.     Disposition

         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Set Aside
  Binding Settlement Terms Sheet, and GRANTS Defendant’s Motion to Enforce Binding
  Settlement Terms Sheet. Additionally, the Court DENIES granting attorneys’ fees to
  both sides.

         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
